UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement R Definitive Additional Materials £ Soliciting Material Pursuant to Rule 14a-12 SUN HEALTHCARE GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Sun Healthcare Group, Inc. Reports 2012 Second-quarter Operating Results; Normalized EPS from Continuing Operations of $0.15 Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (July 31, 2012)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the second quarter ended June 30, 2012. Highlights of continuing operations: ● consolidated revenues were $457.1 million for the quarter, down 2.9 percent as compared to the same period in 2011; ● consolidated normalized adjusted EBITDAR was $56.2 million for the quarter representing a normalized adjusted EBITDAR margin of 12.3 percent; and ● normalized earnings per share was $0.15 for the quarter. Segment Updates Revenue from Sun’s inpatient services business totaled $405.1 million in the second quarter, down $13.4 million, or 3.2 percent, from the second quarter of 2011. The year-over-year decrease in revenues resulted principally from the reduction in Medicare rates as mandated by the CMS Final Rule and implemented on October 1, 2011. Overall patient volumes remained stable at 87.2 percent occupancy for the quarter, consistent with occupancy in both the year-over-year and sequential quarters. The decrease in revenues further resulted in a decrease in adjusted EBITDAR for inpatient services, partially offset by the company’s ongoing cost mitigation activities. Adjusted EBITDAR for the quarter was $66.3 million, down $10.9 million or 14.1 percent from the prior year second quarter, while adjusted EBITDAR margin for the quarter was 16.4 percent, down 200 basis points from the prior year second quarter. As previously disclosed, the Company classified certain operations within its inpatient services business as discontinued. Financial results from these operations are reflected in discontinued operations in Sun’s income statement and excluded from its discussion of ongoing operations.Discontinued operations include eight skilled nursing centers and one assisted living center located in the Oklahoma and Rhode Island markets. Discontinued operations include the losses incurred from operating those discontinued centers. The Company is seeking to sell the discontinued centers to unaffiliated third-party operators. Included in the inpatient services business segment are $15.9 million of revenues from SolAmor, Sun’s hospice division, which experienced year-over-year revenue growth of $1.0 million or 6.5 percent in the quarter. SolAmor’s adjusted EBITDAR was $3.8 million in the second quarter and adjusted EBITDAR margin was 24.2 percent. SunDance, Sun’s rehabilitation therapy services business, reported second-quarter revenues of $62.0 million, adjusted EBITDAR of $4.0 million and an adjusted EBITDAR margin of 6.4 percent, up 40 basis points year over year. Ongoing changes to SunDance’s therapy-delivery processes in response to the CMS Final Rule continued to mitigate the rule’s impact. CareerStaff, Sun’s medical staffing services business, reported revenues of $23.5 million, up 3.6 percent year over year, adjusted EBITDAR of $2.0 million and adjusted EBITDAR margin of 8.6 percent, up 60 basis points year over year. On a sequential quarter basis, CareerStaff experienced 2.7 percent revenue growth while billable hours increased on both a sequential quarter and year-over-year basis for the second quarter in a row. Cash Flow At June 30, 2012, Sun had $43.6 million in cash and cash equivalents and $89.2 million of long-term debt. During the second quarter, Sun generated cash flow from operations of $7.0 million and used $7.9 million of cash for capital investments. On a normalized basis, operating cash flow for the quarter was $12.9 million after adding back the $5.9 million of Medicaid funds which were temporarily held back by Massachusetts in June 2012 but which were subsequently received by Sun in July 2012. Transaction Update; Withdrawal of Guidance The Company filed its definitive proxy statement concerning the transaction with Genesis HealthCare with the Securities and Exchange Commission on July 24, 2012.The Company has commenced mailing the proxy statement to stockholders of the Company and will hold a special stockholders meeting concerning the transaction on September 5, 2012. As previously announced, the closing is expected to occur in the fall. In connection with the transaction, the Company incurred $1.8 million of transaction costs through the six months ended June 30, 2012, which were primarily comprised of legal fees and financial advisory fees. Due to the pending transaction with Genesis HealthCare, the Company is withdrawing its 2012 financial guidance. As previously announced, the Company will not hold a quarterly conference call to discuss its second-quarter results. Additional Information and Where to Find It In connection with the proposed transaction with Genesis HealthCare, the Company has filed a proxy statement and other relevant documents concerning the transaction with the Securities and Exchange Commission (“SEC”). Investors and stockholders of the Company are urged to read the definitive proxy statement and other relevant documents because they will contain important information about the transaction. Copies of these documents may be obtained free of charge by making a request to the Company’s Investor Relations Department either in writing to Sun Healthcare Group, Inc., 101 Sun Avenue, N.E., Albuquerque, New Mexico 87109, or by telephone to (505) 468-2341. In addition, documents filed with the SEC by the Company may be obtained free of charge at the SEC’s website at www.sec.gov or by clicking on “SEC Filings” on the Company’s website at www.sunh.com. The Company and its directors, executive officers and certain employees may be deemed to be participants in the solicitation of proxies from the Company’s stockholders in respect of the transaction. Information concerning the ownership of the Company’s securities by the Company’s directors and executive officers is included in their SEC filings on Forms 3, 4 and 5, and additional information is also available in the Company’s definitive proxy statement in connection with the proposed transaction. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc. (NASDAQ: SUNH) is a healthcare services company, serving principally the senior population, with consolidated annual revenues in excess of $1.9 billion and approximately 28,000 employees in 46 states. Sun's services are provided through its subsidiaries: as of June 30, 2012, SunBridge Healthcare and its subsidiaries’ continuing operations include 158 skilled nursing centers, 13 combined skilled nursing, assisted and independent living centers, 10 assisted living centers, two independent living centers and seven mental health centers with an aggregate of 21,349 licensed beds in 23 states; SunDance Rehabilitation provides rehabilitation therapy services to affiliated and non-affiliated centers in 36 states; CareerStaff Unlimited provides medical staffing services in 40 states; and SolAmor Hospice provides hospice services in 11 states. For more information, go to www.sunh.com. Forward-looking Statements Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate," "expect," "hope," "intend," "may" and similar expressions. Forward-looking statements in this release include all statements regarding the expected continuing effect of the Company’s cost-mitigation and therapy-delivery plans to mitigate the impact on the Company’s business of the CMS Final Rule and the Company’s expectations regarding the closing of the transaction with Genesis Healthcare. Factors that could cause actual results to differ are identified in filings made by the Company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements, including with respect to the CMS Final Rule, and the Company’s ability to mitigate the impact of such changes; the impact that healthcare reform legislation will have on the Company's business; the ability to maintain the occupancy rates and payor mix at the Company's healthcare centers; potential liability for losses not covered by, or in excess of, insurance; the effects of government regulations and investigations; the ability of the Company to collect its accounts receivable on a timely basis; the amount of the Company's indebtedness; covenants in debt agreements and leases that may restrict the Company's activities, including the Company's ability to make acquisitions and incur more indebtedness on favorable terms; the impact of the economic downturn on the business; increasing labor costs and the shortage of qualified healthcare personnel; the Company's ability to receive increases in reimbursement rates from government payors to cover increased costs; delays in or failure to satisfy required conditions to the closing of the proposed merger with Genesis Healthcare, including the receipt of required regulatory approvals with respect to the transaction and approval of the acquisition by the Company’s stockholders; failure to consummate or delay in consummating the transaction for other reasons; and disruption from the transaction making it more difficult to maintain relationships with customers and employees. More information on factors that could affect the Company's business and financial results are included in Sun's filings made with the Securities and Exchange Commission, including its Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun's web site, www.sunh.com. There may be additional risks of which the Company is presently unaware or that it currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond the Company’s control. Sun cautions investors that any forward-looking statements made by Sun are not guarantees of future performance and are only made as of the date of this release. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. EBITDA, adjusted EBITDA, adjusted EBITDAR and free cash flow, as used in this press release and in the accompanying tables, which are non-GAAP financial measures, are each reconciled to their respective GAAP-recognized financial measures in the accompanying tables. # # # SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Three Months Ended Three Months Ended June 30, 2012 June 30, 2011 Revenue $ $ Center rent expense Depreciation and amortization Interest expense, net Pre-tax income Income tax expense Income from continuing operations Loss from discontinued operations ) ) Net (loss) income $ ) $ Diluted (loss) income per share $ ) $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Loss to Adjusted EBITDA and Adjusted EBITDAR." See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison." 1 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Six Months Ended Six Months Ended June 30, 2012 June 30, 2011 Revenue $ $ Center rent expense Depreciation and amortization Interest expense, net Pre-tax income Income tax expense Income from continuing operations Loss from discontinued operations ) ) Net (loss) income $ ) $ Diluted (loss) income per share $ ) $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Loss to Adjusted EBITDA and Adjusted EBITDAR." See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison." 2 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) June 30, 2012 December 31, 2011 (unaudited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other assets Assets held for sale - Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current portion Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock of $.01 par value, authorized 3,333 shares, zero shares were issued and outstanding as of June 30, 2012 and December 31, 2011 - - Common stock of $.01 par value, authorized 41,667 shares, 25,535 and 25,146 shares issued and outstanding as of June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, net ) ) Total liabilities and stockholders' equity $ $ 3 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended June 30, 2012 June 30, 2011 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $67 and $82, respectively Transaction costs - Restructuring costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Basic loss per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Diluted loss per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 4 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Six Months Ended Six Months Ended June 30, 2012 June 30, 2011 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $135 and $140, respectively Transaction costs - Restructuring costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Basic loss per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Diluted loss per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 5 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended June 30, 2012 June 30, 2011 (unaudited) (unaudited) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net 69 - Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Restricted cash (6 ) 18 Prepaid expenses and other assets Accounts payable ) ) Accrued compensation and benefits ) Accrued self-insurance obligations 68 ) Income taxes payable - ) Other accrued liabilities ) Other long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired - ) Net cash used for investing activities ) ) Cash flows from financing activities: Principal repayments of long-term debt and capital lease obligations ) ) Net cash used for financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash provided by operating activities $ $ Capital expenditures ) ) Free cash flow $ ) $ Free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures.
